Citation Nr: 1228799	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

1. Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes. 

2. Entitlement to service connection for claimed lymphoma, for accrued benefits purposes. 

3. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972. He died in July 2010.  The appellant is the Veteran's surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO. 

In a March 2010 decision, the Board denied the Veteran's claim of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran died. The Court granted his widow's motion to be substituted as the appellant in July 2011. 

In September 2011, the appellant and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board erred by not providing an adequate statement of reasons or bases for denying the Veteran's claim."  See The September 2011 Joint Motion at page 2.  

In an October 2011 order, the Court vacated the Board's March 2010 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

In the September 2011 Joint Motion, the parties stated that the Board "did not consider lay statements that were relevant to the [Veteran's] claim." Id. 

Specifically, in denying the Veteran's claim in March 2010, the Board noted that the Veteran reported that he was waiting to be discharged at DaNang Air Force Base the day before it was blown up by a woman who came in with dynamite strapped to her body. However, the Board stated that this incident could not be a stressor for the purposes of diagnosing PTSD because the Veteran did not actually witness or experience the event. 

In the Joint Motion, the parties agreed "that the Board neglected to consider other statements by the Veteran regarding this incident." Namely, that in March 2005, the Veteran reported that "while [a]waiting discharge [at] D[a]Nang AFB, in[-]transit barracks was blown up within 25 feet, I was at that [building] the day before." The parties agreed that this statement meant that "the Veteran witnessed a building explode while in DaNang that he had been in the day before." 

The September 2011 Joint Motion stated that the Board should consider whether the duty to assist requires VA efforts to verify this stressor. As noted, the Veteran has since died and the remaining claim is now one of accrued benefits.  

Therefore, a determination must be made on the basis of the evidence of record at the time of the Veteran's death. See 38 C.F.R. § 3.1000(d)(4) (defining 'evidence in the file at date of death,' as evidence in VA's possession even if such evidence was not physically located in the VA claims folder on or before the date of death.)

Regardless, the record indicates that the RO has not adjudicated the issue of service connection for PTSD for accrued benefit purposes. A remand is necessary to preserve the appellant's due process and appellate rights. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence of record does not indicate that the appellant has received complete notice pursuant to VCAA. While the appellant was informed of what was necessary to establish accrued benefits in a September 2010 letter, the record does not indicate that she was informed of what the evidence must show to establish the underlying claim of PTSD. This must be accomplished. 

If, as here, the record has a procedural defect with respect to the notice required under VCAA, this may not be cured by the Board. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the appellant was provided adequate notice under VCAA and the Board is without authority to do so.

Finally, records contained in the Virtual VA paperless claims system indicate that the RO issued a rating decision in December 2010 which, in part, denied the appellant's claims of service connection for lymphoma, for accrued benefits purposes, and service connection for the cause of the Veteran's death.

In July 2011, the appellant indicated her disagreement with this decision. A Statement of the Case which addresses these issues has yet to be issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should take all indicated action in order to issue to the appellant a Veterans Claims Assistance Act of 2000 notification letter which informs her of what the evidence must show to establish entitlement to accrued benefits, as well what the evidence must show to establish the underlying claims that were pending at the time of the Veteran's death.

2. The RO should take all indicated action to furnish the Veteran and his representative with a Statement of the Case pertaining to the issues of service connection for lymphoma, on an accrued benefits basis, and service connection for cause of the Veteran's death. This should include providing the appellant with appropriate notice of her appellate rights. These issues should be returned to the Board only if the appellant perfects a timely appeal. 

3. After undertaking any development deems to be necessary, the RO should readjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes. If any benefit sought on appeal remains denied, the RO should provide the appellant and her representative with a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


